Plaintiffs in error make the following assignments of error in their brief:
"First, that the court erred in ruling that the pleadings in this case only raised the issue of 'non est factum'; second, that *Page 51 
the court erred in instructing the jury that the only question for them to find under the pleadings in this case was whether the present plaintiffs in error executed the note and mortgage sued on; third, that the court erred in overruling the motion for a new trial."
Counsel for plaintiffs in error in their argument on these assignments have discussed them all under the second assignment, and the matters complained of arose in the instructions of the court to the jury. The court instructed the jury that the only question for their consideration was whether the note and mortgage were executed by plaintiffs in error. The instructions are fully set out in the record and we have carefully examined same, but we have been unable to find from the record that the instruction complained of was excepted to by plaintiffs in error, and this court will not review instructions given on the trial of a cause unless the instruction complained of in this court was excepted to at the time. Everett v. Akins, 8 Okla. 184, 56 P. 1062; Boyd v.Bryan, 11 Okla. 56, 65 P. 940; Glaser v. Glaser,13 Okla. 389, 74 P. 944.
The evidence in this case fairly tends to support the verdict of the jury; and, since no error of the trial court has been presented to this court for which the case should be reversed, the judgment of the trial court is affirmed.
All the Justices concur. *Page 52